ORDER

PER CURIAM.
Keith Bain (Movant) appeals the judgment in his 29.15 motion denying his claim of ineffective assistance of trial counsel for failing to allow him to testify. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not clearly erroneous. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided a memorandum for the exclusive use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).